Case 7:21-mj-02431-UA Document 7 Filed 03/08/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wenn eee eee eee eee eee eee X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO OR TELE CONFERENCE
-against-
21-mj-02431
DWAYNE HICKS
Defendant(s).
pene ee een ee eee en ee eeee --- a------X

 

Defendant Dwayne Hicks hereby voluntarily consents to participate in the following proceeding
via [&! videoconferencing or XI teleconferencing:

Initial Appearance Before a Judicial Officer

O Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

C Guilty Plea/Change of Plea Hearing
O Bail/Detention Hearing

O Conference Before a Judicial Officer - Assignment of Counsel

/s/ Dwayne Hicks
Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

i ID I. LDSTEIN
Dwayne Hicks DAV GO

Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

U.S. Magistrate Judge

Date

 
